                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


    US AIRCRAFT CORPORATION, et al.,                       )          CASE NO. 5:17-cv-2109
                                                           )
                             PLAINTIFFS,                   )          JUDGE SARA LIOI
                                                           )
    vs.                                                    )
                                                           )          MEMORANDUM OPINION
    GEOMETRA BTE BUREAU DE                                 )          AND ORDER
    TECNOLOGIA E ENGENHARIA LTDA,                          )
    et al.,                                                )
                                                           )
                             DEFENDANTS.                   )


          Before the Court is defendants’ motion pursuant to Fed. R. Civ. P. 12(b)(2) to dismiss for

lack of personal jurisdiction.1 (Doc. No. 16 [“Mot.”].) Plaintiffs have filed a brief in opposition

(Doc. No. 17 [“Opp’n”]) and defendants have filed a reply (Doc. No. 20 [“Reply”]). For the

reasons set forth herein, the motion to dismiss for lack of personal jurisdiction is granted.

                                       I. FACTUAL BACKGROUND2

          On October 6, 2017, plaintiffs US Aircraft Corporation (“USAC”) and Raymond Williams

(“Williams”) (collectively, “plaintiffs”)3 filed a complaint against Geometra BTE Bureau de

Tecnologia e Engenharia Ltda. (“Geometra”), a company formed under the laws of Brazil (Compl.




1
  In the alternative, defendants seek dismissal in favor of arbitration, which they argue is required by contract. Since
the Court agrees that it lacks personal jurisdiction over these defendants, it will not address the substantive question
of whether arbitration is required.
2
  To the extent the following facts are gleaned from the complaint (Doc. No. 1, Complaint [“Compl.”]), they are taken
as true for purposes of this motion to dismiss. Additional facts, as established by unopposed affidavits, have been
included.
3
  USAC is a Nevada corporation with its principal place of business in Canton, Ohio; all of its operations are conducted
in Ohio. Williams is an Ohio resident; he owns USAC. (Compl. ¶¶ 2–3; Doc. No. 17-1, Affidavit of Ray Williams
[“Williams Aff.”] ¶¶ 2–3.)
¶ 4), and Geometra’s subsidiary, Novaer Craft Empreendimentos Aeronauticos, S.A. (“Novaer”),

also formed under the laws of Brazil (id. ¶¶ 5–6) (collectively “defendants”).4 5

         All of plaintiffs’ claims against defendants are premised upon at least two of three

agreements6 entered into by the parties with respect to various aspects of work on the A-67 Dragon

aircraft (the “A-67”) that USAC alleges to have developed beginning in 2003. (See id. ¶¶ 14–15.)

         The first agreement USAC and Geometra entered into, on November 29, 2006, was an

Independent Contractor Agreement (“ICA”)7 under which USAC engaged Geometra to conduct a

technical assessment of the A-67. The ICA contained both a covenant by Geometra not to compete

or to copy USAC’s intellectual property and a covenant by Geometra not to disclose any of

USAC’s proprietary and confidential information without USAC’s prior written consent. (Id. ¶¶

18–19; ICA §§ 6, 7; see also Williams Aff. ¶ 11.) By its terms, the ICA was governed by Ohio law

and expired on January 17, 2007. (ICA §§ 2, 11.) USAC, through Williams, negotiated the terms

of the ICA in Brazil and exchanged the documents via email. (Doc. No. 16-1, Declaration of

Anderson Markiewicz [“Markiewicz Decl.”] ¶¶ 5–6; Williams Aff. ¶¶ 9, 11.) All of the analysis

under the ICA, including the preparation of the technical assessment report on the A-67, was

performed by Geometra in Brazil. (Markiewicz Decl. ¶ 7.) Geometra’s sole contact with Ohio

occurred in 2006 when Markiewicz, while in transit to Missouri to inspect an A-67 prototype,

4
  In the motion to dismiss, Novaer states it was “formerly known as” Geometra. (Mot. at 122 (all page number
references are to the page identification numbers in CMECF); Doc. No. 16-2, Declaration of Paulo Emanuel Barbosa
dos Santos Junqueira [“Junqueira Decl.”] ¶ 5.)
5
 Initially, there was a third defendant, Faris Almazrouei (“Almazrouei”), but he was voluntarily dismissed on October
13, 2017. (See Doc. No. 9.)
6
  Plaintiffs insist that their complaint encompasses only the first two of the parties’ three agreements. (Opp’n at 172.)
It is likely they make that argument so as to avoid the arbitration provision in the third agreement. But the Court need
not decide whether the third agreement applies because the primary issue before this Court—personal jurisdiction
over these defendants—can be resolved even without reference to that agreement.
7
 A copy of the ICA is attached to the complaint as Ex. A, incorrectly identified in the body of the complaint as
“Exhibit 1.”
                                                           2
stopped in Ohio to meet with Williams and to view USAC’s manufacturing facilities in Akron.

(Id. ¶ 8; Williams Aff. ¶ 12.) No other Geometra employee ever traveled to Ohio in connection

with the ICA. (Markiewicz Decl. ¶ 9.)

        The second agreement, entered into on August 30, 2007, was among USAC, Geometra,

and Pratt & Whitney Canada Corp. (“Pratt & Whitney”). These parties executed a Reciprocal Non-

Disclosure Agreement (the “NDA”)8 to permit sharing of proprietary information with respect to

use in the A-67 of two specific turbopropeller engines. (Compl. ¶¶ 20–21; see also Williams Aff.

¶¶ 13–14.) By its terms, the NDA was governed by the laws of the Province of Ontario, Canada.

(NDA § 12.) No employee from Geometra ever traveled to Ohio in connection with the NDA. (See

Markiewicz Decl. ¶ 8.)

        The third agreement was between USAC and Geometra. On November 13, 2007, these

parties entered into the “A67” Aircraft Design Agreement (the “Design Agreement”)9 for

Geometra to provide services related to the development, production, and testing of the A-67.

(Compl. ¶ 23; see also Williams Aff. ¶ 15.) Williams traveled to Geometra’s headquarters in Brazil

to discuss the terms and performance related to the Design Agreement. (Markiewicz Decl. ¶ 11.)

All activity under the Design Agreement was performed in Brazil by Geometra and by a few local

independent consultants and outsourced companies, although Williams represents that the serial

production of the A-67 was to take place at USAC’s manufacturing facility in Akron, Ohio. (Id. ¶

12; Williams Aff. ¶ 16). The parties suspended all work in 2008 (Compl. ¶ 24; Williams Aff. ¶

17), for reasons that are not in the record. The Design Agreement is governed by the laws of Brazil


8
 A copy of the NDA is attached to the complaint as Ex. B, incorrectly identified in the body of the complaint as
“Exhibit 2.”
9
 No copy of the Design Agreement was attached to the complaint; however, defendants supplied a copy with their
motion, as an exhibit to a supporting declaration. (Doc. No. 16-2, Ex. 1.)
                                                       3
and contains a provision that requires disputes to be resolved by arbitration and any “preliminary”

matter prior to arbitration to be resolved by the Court of São Paulo. (Design Agreement §§ 9.01

and 9.02.)

         Anderson Markiewicz attested that, from 2006 to 2008, when he was Partner and

Commercial Vice President of Geometra (Markiewicz Decl. ¶ 1), Geometra: did not own, lease,

or otherwise maintain an office or physical space in Ohio or anywhere else in the United States

(id. ¶ 13); had no employees, agents (including a registered agent), or representatives located in

Ohio10 (id. ¶¶ 14, 16); was not licensed to do business in Ohio (id. ¶ 15); did not and had not

regularly solicited business in Ohio or advertised in Ohio (id. ¶ 17); did not pay state or local taxes

in Ohio (id. ¶ 18); and had no other commercial contacts with Ohio (id. ¶ 19). Paulo Emanuel

Barbosa dos Santos Junqueira, Chairman and Controller of Novaer since 2012, further affirmed

each of these facts regarding both defendants. (Junqueira Decl., passim.)

                                               II. DISCUSSION

A.       Standard on a Motion to Dismiss

         A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). Although this pleading standard does not require

great detail, the factual allegations in the complaint “must be enough to raise a right to relief above

the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed.

2d 929 (2007) (citing authorities). In other words, “Rule 8(a)(2) still requires a ‘showing,’ rather

than a blanket assertion, of entitlement to relief.” Id. at 555, n.3 (criticizing the Twombly dissent’s




10
  Williams attests that, in October 2006, a third party introduced Williams to Greg Powers, the U.S. representative of
Geometra. (Williams Aff. ¶ 5.) Williams does not indicate where Powers was located; notably, he does not
affirmatively assert that Powers was located in Ohio.
                                                          4
assertion that the pleading standard of Rule 8 “does not require, or even invite, the pleading of

facts”) (internal citation omitted).

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Twombly, 550 U.S. at 570). Rule 8

does not “unlock the doors of discovery for a plaintiff armed with nothing more than conclusions.”

Id. at 678-79. “While legal conclusions can provide the framework of a complaint, they must be

supported by factual allegations. When there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Id. at 679. “The court need not, however, accept unwarranted factual inferences.” Total

Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir.

2008).

B.       The Law Relating to Personal Jurisdiction

         “The plaintiff bears the burden of establishing that jurisdiction exists.” Theunissen v.

Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991). “Additionally, in the face of a properly supported

motion for dismissal, the plaintiff may not stand on his pleadings but must, by affidavit or

otherwise, set forth specific facts showing that the court has jurisdiction.” Id. (emphasis added).

         On a properly supported Rule 12(b)(2) motion and opposition, the Court has three

procedural alternatives; it may (1) decide the motion on affidavits alone; (2) permit discovery in

aid of deciding the motion; or (3) conduct an evidentiary hearing to resolve any apparent factual

questions. Id. When, as here, the Court elects to decide the motion upon the written submissions,

“the plaintiff must make only a prima facie showing that personal jurisdiction exists in order to

defeat dismissal.” Id. In conducting its analysis, the Court must view the affidavits, pleadings and

                                                    5
related documentary evidence in the light most favorable to the plaintiff. Bird v. Parsons, 289 F.3d

865, 871 (6th Cir. 2002).

       If plaintiff meets the burden, the motion to dismiss should be denied, “‘notwithstanding

any controverting presentation by the moving party.’” Serras v. First Tenn. Bank Nat’l Ass’n, 875

F.2d 1212, 1214 (6th Cir. 1989) (quoting Marine Midland Bank, N.A. v. Miller, 664 F.2d 899, 904

(2d Cir. 1981)). The Court is not, however, precluded from considering undisputed factual

representations of the defendant that are consistent with the representations of the plaintiff. Kerry

Steel, Inc. v. Paragon Indus., Inc., 106 F.3d 147, 153 (6th Cir. 1997).

       “A federal court sitting in diversity may not exercise jurisdiction over a defendant unless

courts of the forum state would be authorized to do so by state law—and any such exercise of

jurisdiction must be compatible with the due process requirements of the United States

Constitution.” Int’l Tech. Consultants, Inc. v. Euroglas S.A., 107 F.3d 386, 391 (6th Cir. 1997).

“Of course, if jurisdiction is not proper under the Due Process Clause it is unnecessary to analyze

jurisdiction under the state long-arm statute, and vice-versa.” Conn v. Zakharov, 667 F.3d 705,

711–12 (6th Cir. 2012) (citing Brunner v. Hampson, 441 F.3d 457, 467 (6th Cir. 2006) (holding

that where the plaintiff cannot show jurisdiction under the Ohio long-arm statute a Due Process

analysis is unnecessary); Calphalon Corp. v. Rowlette, 228 F.3d 718, 721, 724 (6th Cir. 2000)

(dismissing for lack of personal jurisdiction solely on Due Process grounds)).

       “Unlike other jurisdictions, Ohio does not have a long-arm statute that reaches to the limits

of the Due Process Clause, and the analysis of Ohio’s long-arm statute is a particularized inquiry

wholly separate from the analysis of Federal Due Process law.” Conn, 667 F.3d at 712 (citing

cases). Under Ohio Rev. Code § 2307.382(A), “Ohio courts [may exercise] personal jurisdiction



                                                 6
over a non-resident defendant if his conduct falls within the nine bases for jurisdiction listed by

the statute.” Conn., 667 F.3d at 712.11

           “But a finding that the requisites for state-law long-arm jurisdiction have been met does

not end the inquiry: the Due Process Clause requires that the defendant have sufficient ‘minimum

contact[s]’ with the forum state so that finding personal jurisdiction does not ‘offend traditional

notions of fair play and substantial justice.’” Conn, 667 F.3d at 712 (citations omitted).

           Personal jurisdiction exists in two forms: “general” or “specific.” See Conti v. Pneumatic

Prods. Corp., 977 F.2d 978, 981 (6th Cir. 1992).

           General jurisdiction exists over a defendant when his “contacts with the forum state are of

such a continuous and systematic nature that the state may exercise personal jurisdiction over the

defendant even if the action is unrelated to the defendant’s contacts with the state.” Third Nat’l

Bank v. WEDGE Grp., Inc., 882 F.2d 1087, 1089 (6th Cir. 1989) (quotation marks omitted).


11
     Ohio Rev. Code § 2307.382 provides, in relevant part:

         (A) A court may exercise personal jurisdiction over a person who acts directly or by an agent, as to
a cause of action arising from the person's:

          (1) Transacting any business in this state;
          (2) Contracting to supply services or goods in this state;
          (3) Causing tortious injury by an act or omission in this state;
          (4) Causing tortious injury in this state by an act or omission outside this state if he regularly does
or solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from
goods used or consumed or services rendered in this state;
          (5) Causing injury in this state to any person by breach of warranty expressly or impliedly made in
the sale of goods outside this state when he might reasonably have expected such person to use, consume, or
be affected by the goods in this state, provided that he also regularly does or solicits business, or engages in
any other persistent course of conduct, or derives substantial revenue from goods used or consumed or
services rendered in this state;
          (6) Causing tortious injury in this state to any person by an act outside this state committed with the
purpose of injuring persons, when he might reasonably have expected that some person would be injured
thereby in this state;
          (7) Causing tortious injury to any person by a criminal act, any element of which takes place in this
state, which he commits or in the commission of which he is guilty of complicity[;]
          (8) Having an interest in, using, or possessing real property in this state;
          (9) Contracting to insure any person, property, or risk located within this state at the time of
contracting.
                                                             7
         Specific jurisdiction exists when a plaintiff’s claims arise out of or relate to a defendant’s

contacts with the forum state. Kerry Steel, 106 F.3d at 149; Conti, 977 F.2d at 981. The Sixth

Circuit has established a three-part test for determining whether specific jurisdiction exists, which

incorporates due process concerns:

         First, the defendant must purposefully avail himself of the privilege of acting in the
         forum state or causing a consequence in the forum state. Second, the cause of action
         must arise from the defendant’s activities there. Finally, the acts of the defendant
         or consequences caused by the defendant must have a substantial enough
         connection with the forum state to make the exercise of jurisdiction over the
         defendant reasonable.

S. Mach. Co. v. Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir. 1968).

C.       Analysis

         Here, plaintiffs claim that “[d]efendants are subject to this Court’s personal jurisdiction

because they transacted business with USAC in this judicial district.” (Compl. ¶ 13.) Like Ohio

courts, the Sixth Circuit interprets “transacting any business” broadly. Brunner v. Hampson, 441

F.3d 457, 464 (6th Cir. 2006) (citing Ricker v. Fraza/Forklifts of Detroit, 828 N.E.2d 205, 209

(Ohio Ct. App. 2005)).12 The Sixth Circuit has “conclude[d] that the Ohio ‘transacting any

business’ standard is coextensive with the purposeful availment prong of constitutional analysis.”

Burnshire Dev., LLC v. Cliffs Reduced Iron Corp., 198 F. App’x 425, 432 (6th Cir. 2006).

         The purposeful availment requirement is “the sine qua non of in personam jurisdiction.”

S. Mach., 401 F.2d at 381–82. The requirement is satisfied when the defendant’s contacts with the

forum state “proximately result from actions by the defendant himself that create a ‘substantial

connection’ with the forum State,” and when the defendant’s conduct and connection with the



12
  As a result of this broad interpretation, “cases involving questions of what constitutes ‘transacting business’ have
been resolved on highly particularized facts that do not lend themselves to generalization.” Lucas v. P & L Paris
Corp., No. 11-MA-104, 2012 WL 4356218, at *3 (Ohio Ct. App. Sept. 21, 2012).
                                                          8
forum are such that he “should reasonably anticipate being haled into court there.” CompuServe,

Inc. v. Patterson, 89 F.3d 1257, 1263 (6th Cir. 1996) (quotation marks omitted). This requirement

ensures that a defendant is not haled into a jurisdiction based on random, fortuitous or attenuated

contacts, or as the result of unilateral activity of another party or a third person. Burger King Corp.

v. Rudzewicz, 471 U.S. 462, 475, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985).

       A contract, in and of itself, is not sufficient to confer personal jurisdiction. Reynolds v. Int’l

Amateur Athletic Fed’n, 23 F.3d 1110, 1119 (6th Cir. 1994). Instead, as the Supreme Court has

stated, a nonresident’s ties must “create a substantial connection with the forum State.” Burger

King Corp., 471 U.S. at 475.

       Ohio courts have identified two factors that help determine whether an out-of-state

defendant transacted business in Ohio: (1) whether the defendant initiated the dealing, and (2)

whether the negotiations or discussions were conducted in Ohio or had terms affecting Ohio.

McMunigal v. Bloch, No. 1:09CV01674, 2010 WL 2106186, at *3 (N.D. Ohio May 25, 2010)

(citing cases). As noted, the burden is on plaintiffs to set forth specific facts to establish personal

jurisdiction. The complaint fails to do so and the Williams Affidavit does not cure that deficiency.

       The undisputed facts in the record, as set forth in detail above, establish the following: (1)

both defendants are incorporated in Brazil; (2) neither defendant ever had any physical or business

presence in Ohio; (3) plaintiffs reached out to defendants, seeking their assistance with the A-67,

not the other way around; (4) there is no evidence of correspondence (written, telephonic, or

otherwise), much less extensive correspondence, between the parties in furtherance of their

dealings together; (5) defendants never negotiated or executed any of the three agreements between

the parties in Ohio; (6) Williams traveled to Brazil to negotiate the ICA; (7) defendants’



                                                   9
performance under the various agreements occurred in Brazil and had no effect on Ohio;13 and (8)

defendants made only one short visit to Ohio, and that visit to Ohio was fortuitous, and occurred

only because USAC’s principal place of business was in Canton, Ohio. See Int’l Tech. Consultants,

107 F.3d at 395 (observing that the defendant “would have been pleased to communicate with [the

plaintiff] wherever the latter wished” and from defendant’s perspective “it was purely fortuitous

that [the plaintiff] happened to have a Michigan address.”).14

         Plaintiffs have failed to meet their burden of establishing even a prima facie case of

personal jurisdiction over the defendants since they cannot establish that defendants fall within the

terms of Ohio’s long-arm statute.

                                               III. CONCLUSION

         For the reasons set forth herein, defendants are entitled to dismissal of this action for lack

of personal jurisdiction and, to that extent, Doc. No. 16 is granted. The Court expresses no opinion

regarding whether arbitration is required under the Design Agreement.

         IT IS SO ORDERED.

 Dated: December 26, 2018
                                                          HONORABLE SARA LIOI
                                                          UNITED STATES DISTRICT JUDGE




13
   Notably, the complaint alleges that the now-dismissed defendant Almazrouei and USAC had agreed to develop the
A-67 for clients in the United Arab Emirates. (Compl. ¶ 26.) In their opposition brief, plaintiffs assert that this does
not affect the analysis, since the A-67 was to be manufactured in Akron, Ohio, which explains the fact that Markiewicz
traveled to Akron to view the facility. According to plaintiffs, “the manufacturing process and its location are the
relevant issues in this analysis; [sic] not the location of the ultimate purchaser.” (Opp’n at 183.) It is curious that,
although arguing that the complaint is not brought under the Design Agreement (Opp’n at 172), plaintiffs attempt to
use that agreement to argue facts that allegedly support personal jurisdiction. Even so, plaintiffs’ reliance upon the
manufacturing location is the very type of “unilateral activity” that has been rejected by the Supreme Court as a
sufficient basis to establish personal jurisdiction. Obviously, Geometra had no control over where USAC planned to
manufacture the A-67.
14
  Although the Court has not specifically analyzed personal jurisdiction under due process, it is worth noting that
these facts would fall far short of establishing “minimum contacts” between defendants and Ohio.
                                                          10
